Citation Nr: 0822963	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-41 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial evaluation for 
osteoarthritis of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from September 1967 until 
September 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence illustrates that further development 
is necessary.  Although the veteran underwent a VA 
examination in August 2005, this examination had a view 
towards ascertaining whether the veteran had a disability and 
is not sufficient to ascertain the current severity of the 
disorder, with specific inquiry as to the rating criteria 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010. Beverly v. 
Brown, 9 Vet. App. 402, 406 (1996) (Holding that VA rating 
examinations must contain findings which address the specific 
diagnostic criteria.); see Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992) (Holding that VA must adhere to specific factors as 
enumerated in the rating criteria when evaluating schedular 
disability rating claims.).  

Additionally, as the last examination was dated in August 
2005 it is too remote in time, particularly as the veteran's 
testimony during the June 2008 Board hearing suggested the 
veteran may have more restriction in motion of the left knee 
than was noted during the VA examination.  Thus, the state of 
the record is uncertain as to the severity of the veteran's 
left knee disability, and an updated VA examination is needed 
in order to make an informed decision regarding the veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability. See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the veteran a 
comprehensive medical examination to 
evaluate the current severity of the 
veteran's service-connected left knee 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner is requested 
to report complaints and clinical findings 
in detail.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  A clear 
rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  
The veteran need take no action until he 
is notified.  The Board intimates no 
opinion, either factual or legal, as to 
the ultimate conclusion warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




